 

Case 2:17- “ch

 

 

 

 

 
 

Case 2:17

 

 

 

?.

 

 
g

. Case,2:17-cr-20716-DML-DRG ECF No. 179, PagelD.1390 Filed 05/29/20 Page 3 of 4

   
 

 

‘dang os oe dol .
ee oe ahinces ee Ceca. «

     
 
  

ALGIERS. dhs “ing, eo We fates
Ce fle Oe, Sets | bb aeerees

of al Lye} a Ae beh

 

 

   
  

aS: a ES. Mee OC cs La a oe

 

 

il

 

sneewn jyimyenssrevr

“Z

meen eewerreee mn Pre A

 

 
 

Kelosin (hcume Eduancs
Widen Cotivitin Jeil nib. 200008
lietl, M4 49276

vat

 

   

de

 

 

 

 

DRG ECF No: 179, PagelD.1391 Filed 05/29/20 Page 4

-20716-DML-

cr

Case 2:17

 

 

 
